Citation Nr: 1023120	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-03 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for labile 
hypertension.

5.  Entitlement to service connection for heart disease and 
residuals of a heart attack, to include as secondary to 
hypertension.

6.  Entitlement to service connection for migraine headaches, 
to include as secondary to hypertension.

7.  Entitlement to service connection for allergic rhinitis 
and rhinosinusitis, claimed as sinus conditions, to include 
as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
December 1976, and for an additional 4 months and 9 days.  
The Veteran's service records also indicate service in the 
Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied the Veteran's 
November 2004 claims for service connection for hypertension, 
migraine headaches, heart disease with heart attack and 
complications, a sinus condition, hemorrhoids, a right knee 
condition, and a left knee condition.

In April 2008, the Veteran and his spouse testified at a 
hearing before a DRO; a copy of the transcript is associated 
with the record.

The issues of entitlement to service connection for heart 
disease and residuals of a heart attack, to include as 
secondary to hypertension; and entitlement to service 
connection for allergic rhinitis and rhinosinusitis, claimed 
as sinus conditions, to include as secondary to hypertension, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hemorrhoids are not shown by competent evidence to be 
related to military service or to any incident therein.

2.  A right knee disorder is not shown by competent evidence 
to be related to military service or to any incident therein; 
nor did it manifest within one year of service discharge.

3.  A left knee disorder is not shown by competent evidence 
to be related to military service or to any incident therein; 
nor did it manifest within one year of service discharge.

4.  The Veteran has provided competent and credible evidence 
of labile hypertension in service, and of a nexus between 
that condition and his current labile hypertension.

5.  There is no credible evidence showing migraine headaches 
are related to military service or to any incident therein, 
or to service-connected hypertension.


CONCLUSIONS OF LAW

1.  Hemorrhoids were neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

4.  Resolving all reasonable doubt in favor of the Veteran, 
hypertension is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5.  The Veteran's migraine headaches are not due to or 
aggravated by his service-connected hypertension; nor were 
they incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated December 2004 and January 2005, provided to the 
Veteran before the April 2005 rating decision, satisfied VA's 
duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The December 2004 and January 
2005 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006.  In this regard, 
after initially providing VA notice in December 2004 and 
January 2005, followed by subsequent Dingess notice in March 
2006, the RO readjudicated the claim in a supplemental 
statement of the case in January 2009.  Thus, the timing 
defect in the notice has been rectified.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  In addition, the Veteran has never alleged how 
a timing error prevented him from meaningfully participating 
in the adjudication of his claim.  As such, the Veteran has 
not established prejudicial error in the timing of VCAA 
notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 
(2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and available private treatment records have been 
obtained.  Additionally, the Veteran was provided with VA 
examinations in April 2005.  The Veteran informed VA that he 
has never been to a VA facility for his disabilities, other 
than for his VA examinations.  See April 2008 DRO hearing at 
p. 7.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service Connection for Hemorrhoids

The Veteran contends in his May 2005 statement that most of 
his active duty medical care was provided by a corpsman 
onboard the submarine on which he served.  He further notes 
that his "problems with...hemorrhoids were routinely treated 
with...a suppository...dispensed by the corpsman without making a 
medical record entry."  He explained that his "hemorrhoids 
onset usually resulted from spending a six-hour watch 
standing at a periscope on a submarine at sea.  Within about 
9 months from active duty separation, I had hemorrhoid 
surgery provided by my employer's insurance.  The problem 
recurred and continues today with associated bleeding."

In his April 2008 hearing before a DRO, the Veteran stated 
that "hemorrhoids...was a condition that also started while I 
was in the Navy.  And the treatment I got was from the 
corpsman onboard ship.  And how well he documented that or if 
he did, I don't think so.  But within six months of leaving 
the Navy, I had a hemorrhoid surgery.  I [continue] to have 
hemorrhoid problems to this day....I remember, very 
[distinctly], having that surgery six months after I left 
service because I had to wait six months before I was 
eligible for any sick leave from my employer at that time.  
So I [had] to sit on my pain for six months until I could 
have surgery.  But it had started while I was in service."  
Id. at p. 9.

The Veteran's service treatment records show that, on 
clinical evaluation in October 1971, June 1972, December 
1972, and November 1977, his anus and rectum were found to be 
normal.  Likewise, the Veteran's anus and rectum were found 
to be normal during his examinations in the Reserves in April 
1978 and May 1982.  Significantly, the Veteran checked boxes 
indicating that he did not have, and had never had, "piles 
[also known as hemorrhoids] or rectal disease" in documents 
associated with his in October 1971, June 1972, December 
1972, April 1978, and May 1982 examinations; additionally, in 
November 1977, he checked a box indicating that since his 
last physical examination, he had had no "blood in [his] 
bowel movement."  However, in his May 1982 Report of Medical 
History, the Veteran noted that he underwent a 
hemorrhoidectomy in 1978, from which "no complications" 
arose.

A private physician, P.D. Miller, M.D., administered a 
colonoscopy of the Veteran in February 2003, and diagnosed 
him with small internal hemorrhoids.

Another private physician, T.M. Ricketts, M.D., diagnosed the 
Veteran with hemorrhoids in November 2004, noted that he had 
undergone hemorrhoid surgery in 1998, and found that "the 
condition has returned as diagnosed from a colonoscopy in 
2002."  Dr. Ricketts requested that the Veteran be given 
disability status based on the findings within the Veteran's 
separation physical.

The Veteran has a current diagnosis of hemorrhoids.  
Additionally, he has provided credible lay evidence of 
treatment for hemorrhoids in service, which is corroborated 
by the notation in his May 1982 Report of Medical History of 
a hemorrhoidectomy in 1978, months after his discharge from 
active service.

However, the most probative evidence of record demonstrates 
that the Veteran's current diagnosis of hemorrhoids cannot be 
associated with his in-service hemorrhoids disorder.  Even 
if, as the Veteran reports, he was treated for hemorrhoids in 
service by a corpsman, a clinical evaluation of his anus and 
rectum, which specifically included testing for hemorrhoids, 
revealed that he was in normal condition at separation from 
service in November 1977, and during his Reserve service in 
April 1978 and May 1982.  Because the Veteran's hemorrhoid 
disorder is shown to have abated at the time he left service, 
any later instances of hemorrhoids cannot be related to any 
incidents of hemorrhoids prior to his separation from 
service.

The Board ascribes greater probative weight to the in-service 
findings that the Veteran's anus and rectum were clinically 
normal, than to his later contention that his in-service 
hemorrhoid disorder caused his current hemorrhoid disorder.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
subsequently reported history).

The Board also ascribes greater probative weight to the in-
service clinicians' findings of clinical normalcy than to the 
Veteran's lay opinion that his current hemorrhoid disorder is 
attributable to service, because the in-service clinicians' 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, as explained above, the 
information and evidence of record does not indicate that his 
claimed hemorrhoids may be associated with any diagnosis of 
hemorrhoids in service.  Therefore, a medical examination is 
not warranted in this instance.

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  The fact 
that his October 1971, June 1972, December 1972, April 1978 
and May 1982 testing all showed his anus and rectum to be 
normal demonstrates that any in-service hemorrhoids were not 
chronic.  Significantly, there is no diagnosis of chronic 
hemorrhoids in any of the Veteran's service treatment 
records.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's hemorrhoid disorder; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Service Connection for Right and Left Knee Disorders

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in his May 2005 statement that his 
"knee problems, which began during active duty, continue 
today.  The problem is referred to on my separation physical.  
I have had surgery to both knees, the last occurring June 16, 
2000."

In his April 2008 hearing before a DRO, the Veteran's 
representative stated that "we contend that walking...in the 
submarine [on which the Veteran served]...and banging his knees 
up against the hatches and just the hard floor, all of that 
caused him to have problems with his knees later on."  Id. 
at p. 3.

The Veteran's service treatment records show that, on 
clinical evaluation in October 1971, June 1972, December 
1972, and November 1977, his lower extremities and 
musculoskeletal system were found to be normal.  Likewise, 
the Veteran's lower extremities and musculoskeletal system 
were found to be normal during his examinations in the 
Reserves in April 1978 and May 1982.  Significantly, the 
Veteran checked boxes indicating that he did not have, and 
had never had, a 'trick' or locked knee in documents 
associated with his in October 1971, June 1972, December 
1972, April 1978, and May 1982 examinations.  Moreover, 
although in each of those examinations he indicated that he 
had had broken bones, he explained in his December 1972 
examination that this was in reference to an arm that he 
broke at age 10.  Additionally, in November 1977, he checked 
a box indicating that since his last physical examination, he 
had had no arthritis, muscle pain or cramps, painful joints, 
lameness, or weakness.  Significantly, the clinician noted a 
scar on the Veteran's right knee in his June 1972, December 
1972 and April 1978 clinical evaluations, and a scar on his 
left knee in his November 1977 clinical evaluation.

M.B. Honan, M.D., F.A.C.C., noted in reports dating from 
August 1996 to April 2000 that the Veteran was status-post 
right knee surgery.  In reports dating from May 2001 to June 
2004, he noted that the Veteran was status-post bilateral 
knee surgery.

D.B. Williams, M.D., took x-rays of the Veteran's right knee 
in July 1998, and found that no significant abnormalities 
were present.

In June 2000, C.R. Woodruff, M.D., diagnosed the Veteran with 
a left knee effusion.  That same month, an unidentified 
clinician diagnosed the Veteran with an unstable left patella 
after performing a magnetic resonance imaging (MRI) test.  
Also during that month, A. Baird, M.D., performed an MRI of 
the Veteran's left knee and diagnosed a horizontal flap tear 
of the posterior horn of the medial meniscus.

Dr. Ricketts noted in November 2004 that the Veteran had had 
surgery on both knees in 1995 and 1997 for torn cartilage 
removal, leaving knee instability.  Dr. Ricketts requested 
that the Veteran be given disability status based on the 
findings within the Veteran's separation physical.

The Veteran has a current diagnosis of right and left knee 
disorders.  However, his current knee disabilities-which 
include effusions and tears which required surgery-differ 
entirely from the diagnoses of scars which were found in 
service.  Moreover, there is no evidence or indication that 
his in-service knee scars were surgical in nature; rather, 
the evidence of record shows that his first knee surgery came 
significantly after his separation from service.

Additionally, the Veteran's current diagnosis of bilateral 
knee effusions and tears, status-post surgery, cannot be 
associated with his in-service bilateral knee scars.  
Although the Veteran has indicated that banging his knees on 
hatches and walking on the floor of a submarine caused his 
current bilateral knee disabilities, the Board finds that the 
Veteran is not competent to describe the etiology of his 
bilateral knee condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, the in-service clinician's 
findings that the Veteran's lower extremities and 
musculoskeletal system were normal on evaluation in service 
and at separation carry greater probative weight than the 
Veteran's etiological opinion that his current bilateral knee 
disabilities began in service.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, as explained above, the 
information and evidence of record does not indicate that his 
current bilateral knee disabilities may be associated with 
his bilateral knee scars in service.  Therefore, a medical 
examination is not warranted in this instance.

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  The fact 
that his October 1971, June 1972, December 1972, April 1978 
and May 1982 testing all showed his lower extremities and 
musculoskeletal system were normal on evaluation in service 
and at separation demonstrates that his current bilateral 
knee effusions and tears, status-post surgery, cannot be 
associated with his service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's bilateral knee 
disorders; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.

Service Connection for Hypertension

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including hypertension).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in his May 2005 statement that "my 
separation physical reported 'hypertension' as an existing 
condition and a measurement of 124/90.  Previous service 
record entries documented measurements including 124/90 and 
140/80.  I recall the blood pressure measurements since in 
each case, the first measurement was unacceptably high (i.e., 
greater than 150/90).  In each case, the corpsman would have 
me lie down for about half an hour to get an acceptable 
reading.  This was the case, as well, during my separation 
physical.  In some cases, I would be required to return the 
next day and lie down again to get an acceptable level.  As I 
recall, those unrecorded initial measurements would typically 
be 160/95 or 160/100.  This continuing problem first 
manifested during my Navy active duty time and still exists 
today."  (Emphasis in original.)

In his April 2008 hearing before a DRO, the Veteran stated 
that he was first diagnosed with hypertension during service.  
Id. at pp. 1-2, 6.  He again reported that he was asked to 
lie down, and sometimes to return the following day, "until 
they could get an acceptable reading, which I understand 
because if that had had to record an unacceptable reading, I 
wouldn't have [been able to have] stayed in the Navy."  Id. 
at p. 2.  The Veteran also reported that he asked the 
clinician at his November 1977 separation examination not to 
record his hypertension "because I didn't want trouble 
getting a job."  Id. at p. 4.  The Veteran also reported 
that he put off taking medication for his hypertension 
because he was afraid of the side effects.  Id. at pp. 4, 7.  
The Veteran explained that his hypertension, which was first 
diagnosed in service, has continued since service.  Id. at 
pp. 6-7.  Additionally, the Veteran's spouse stated that she 
was aware of the Veteran's hypertension prior to his heart 
attack.  Id. at pp. 8-9.

The Veteran's service treatment records show that, on 
clinical evaluation in October 1971, he had a blood pressure 
reading of 134/72 (systolic/diastolic).  In June 1972, his 
blood pressure was 134/82.  In December 1972, his blood 
pressure was 134/82.  In November 1977, the Veteran's blood 
pressure was 124/90, and the in-service clinician diagnosed 
him with labile hypertension.  During his examinations in the 
Reserves in April 1978 and May 1982, the Veteran's blood 
pressure was 120/80 and 140/80, respectively.  The Veteran 
checked boxes indicating that he did not have, and had never 
had, high or low blood pressure in documents associated with 
his in October 1971, April 1978, and May 1982 examinations.  
In his June 1972 and December 1972 examinations, he indicated 
that he did not know whether or not he had high or low blood 
pressure.  Additionally, in November 1977, he checked a box 
indicating that since his last physical examination, he had 
not had high blood pressure.  In his May 1982 clinical 
examination while in the Reserves, the clinician noted that 
the Veteran had a history of labile hypertension, presently 
normotensive.

Dr. Ricketts noted in November 2004 that the Veteran was 
diagnosed with hypertension in service, and that his 
hypertension continues to the present.  Dr. Ricketts 
requested that the Veteran be given disability status based 
on the findings within the Veteran's separation physical.

The Veteran was provided with a VA examination in April 2005.  
The VA examiner noted the Veteran's diagnosis of labile 
hypertension in service, and his highest systolic and 
diastolic blood pressure readings in service.  On 
examination, the Veteran had blood pressure readings of 
120/80, 124/82, and 118/84.  The VA examiner diagnosed the 
Veteran with labile hypertension, and noted that his in-
service blood pressure readings would qualify as pre-
hypertension.

The Veteran has numerous additional diagnoses of 
hypertension, including ones dated October 1994, August 1996, 
October 1996, April 2000, May 2001, October 2003, June 2004, 
and January 2005.  Those records further indicate that the 
Veteran has been prescribed medication for his hypertension.

Pursuant to 38 C.F.R. §§ 3.307(a)(3), 3.309(a), a Veteran 
shall be granted service connection for hypertension even 
though it is not otherwise established as incurred in or 
aggravated by service, if it manifests to a degree of 10 
percent or more within one year of service, and certain other 
conditions are met.  Pursuant to 38 C.F.R. § 4.104, a 10 
percent rating applies where diastolic pressure is 
predominantly 100 or more, or; where systolic pressure is 
predominantly 160 or more, or; where an individual has a 
history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.

The Veteran has reported that his initial blood pressure 
readings in service would typically be 160/95 or 160/100.  
Moreover, the Veteran's assertion that he took measures to 
obtain lower numbers than were initially recorded is 
consistent with his service treatment records.  For example, 
the Veteran denied having high blood pressure in November 
1977, despite the fact that the clinician diagnosed him with 
labile hypertension at that time.  Similarly, the Veteran 
denied having ever had high blood pressure in May 1982, 
although the clinician noted that he had a history of labile 
hypertension.  In light of this corroboration, the Veteran's 
statements that he had typical initial in-service blood 
pressure readings of 160/95 or 160/100, but sought to lower 
them to remain in service and avoid risk to his livelihood 
after service, are credible.

Where, as here, the Veteran has an in-service diagnosis of a 
chronic disease subject to presumptive service connection, 
and he has a subsequent manifestation of that same disease at 
a later date, that chronic disease shall be service connected 
unless clearly attributable to intercurrent  causes.  
38 C.F.R. § 3.303(b).  Because the Board finds no 
intercurrent causes to which the Veteran's current diagnosis 
of labile hypertension is clearly attributable, service 
connection for labile hypertension is granted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

Service Connection for Migraine Headaches, to Include as 
Secondary to Hypertension

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the claimed disability with 
the service-connected disability).  In short, in order to 
establish entitlement to service connection on this secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran contends in his May 2005 statement that his 
migraine headaches arose during his time on active duty.  He 
states that his recurring headaches were treated with aspirin 
by a corpsman on board the submarine on which they served.  
He further states that the aspirin was "dispensed by the 
corpsman without making a medical record entry.  Also, during 
that era, the word migraine was not used, and particularly 
not for a man, nor by a corpsman.  My initial migraine 
headache episodes occurred onboard a submarine where ambient 
air conditions were frequently compromised with low oxygen, 
high carbon dioxide, and constant exposure to diesel fumes.  
I think [my] migraines [also result from] my hypertension."

In his April 2008 hearing before a DRO, the Veteran stated 
that his migraine headaches began while he was on active 
duty, serving aboard a submarine.  Id. at p. 10.  He further 
stated that he continues to have migraine headaches.  Id.  
Lastly, the Veteran noted that he is currently taking 
medication for his migraine headaches.  Id. at p. 11.

The Veteran's service treatment records show that, on 
clinical evaluation in October 1971, June 1972, December 
1972, and November 1977, his head and neurologic condition 
were found to be normal.  Likewise, the Veteran's head and 
neurologic condition were found to be normal during his 
examinations in the Reserves in April 1978 and May 1982.  
Significantly, the Veteran checked boxes indicating that he 
did not have, and had never had, "frequent or severe 
headache" in documents associated with his in October 1971, 
June 1972, December 1972, April 1978, and May 1982 
examinations; additionally, in November 1977, he checked a 
box indicating that since his last physical examination, he 
had had no headaches.

Dr. Ricketts noted in November 2004 that the Veteran reported 
that he had been treated for migraine headaches during 
service.  Dr. Ricketts requested that the Veteran be given 
disability status based on the findings within the Veteran's 
separation physical.

VA provided the Veteran with an examination of his 
neurological condition in April 2005.  The Veteran reported a 
family history of migraines.  The examiner diagnosed the 
Veteran with a migraine disorder.  The examiner opined that 
"I do not think his migraine headaches are secondary to his 
hypertension.  His headaches did begin while in the military, 
while he was stationed on a submarine.  These conditions 
(changing environmental pressure, changes in oxygen and CO2 
[carbon dioxide] concentration) can definitely be triggers 
for headaches.  The patient does state that to this day, 
change of weather, especially [a] drop in barometric 
pressure, is a trigger for his migraines-and this is a 
frequent trigger for migraineurs."

The Board may not disregard a medical nexus opinion solely on 
the rationale that the medical opinion was based on an 
uncorroborated history given by the Veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  However, the Board may 
reject a medical opinion because other facts in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  As discussed below, the Veteran's reports to the VA 
examiner of migraine headaches in service are contradicted by 
both his in-service clinical evaluations, and by his own 
contemporaneous statements to the contrary.

The Veteran is competent to report that he experienced 
headaches in service.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Although the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence of 
the in-service event-see Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006)-the Board may discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, the Board ascribes greater probative weight to the 
Veteran's contemporaneous statements that he did not have, 
and had never had, frequent or severe headaches in service, 
than to his later contention that he began having migraine 
headaches in service, which have persisted since service.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
subsequently reported history).  Although it may be true that 
"during that era, the word migraine was not used, and 
particularly not for a man, nor by a corpsman," it is a 
matter of record that the words "frequent or severe 
headache" were listed on the Veteran's medical examination 
reports, and the Veteran consistently indicated that he did 
not have them.

The Board also ascribes greater probative weight to the in-
service clinicians' findings of clinical normalcy than to the 
Veteran's lay opinion that his current migraine headaches are 
attributable to service, because the in-service clinicians' 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

In summary, the evidence of record showing that the Veteran 
did not have migraine headaches in service outweighs the 
Veteran's assertions to the contrary.  Moreover, the nexus 
opinion linking the Veteran's current migraine disorder to 
his time in service is invalid, because it depends on an 
inaccurate factual basis, according to the most probative 
evidence of record.

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  The fact 
that his October 1971, June 1972, December 1972, April 1978 
and May 1982 testing all showed his head and neurologic 
condition were normal on evaluation in service and at 
separation demonstrates that his current migraine headaches 
cannot be associated with his service.  38 C.F.R. § 3.303(b).

With regard to secondary service connection, the 
aforementioned examination failed to establish the necessary 
link between the Veteran's migraine headaches and his 
hypertension.  Velez, 11 Vet. App. at 158; see also Wallin, 
11 Vet. App. at 512, and McQueen, 13 Vet. App. at 237.  More 
specifically, the VA examiner indicated that "I do not think 
his migraine headaches are secondary to his hypertension."  
Thus, the Board finds that service connection on a secondary 
basis for the Veteran's migraine headaches is not warranted.

The preponderance of the evidence is against the award of 
service connection for the Veteran's migraine headaches; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for hemorrhoids is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for labile hypertension is granted.

Service connection for migraine headaches, to include as 
secondary to hypertension, is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for heart disease and residuals of a heart attack, to include 
as secondary to hypertension; and allergic rhinitis and 
rhinosinusitis, claimed as sinus conditions, to include as 
secondary to hypertension.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the issue of service connection for heart 
disease and residuals of a heart attack, to include as 
secondary to hypertension, the Board notes that the April 
2005 VA examiner noted in his diagnosis that "we will obtain 
electrocardiogram and echocardiogram to evaluate his heart 
further."  However, the Board is unable to locate any 
addendum opinion in which the results of those tests are 
incorporated.  Where, as here, additional testing recommended 
by the examiner is not performed, the case must be remanded 
in order to provide said testing.  Daves v. Nicholson, 21 Vet 
App 46 (2007) (when VA's duty to provide a medical 
examination is triggered, this duty includes the requirement 
that it provide reasonable tests and other examinations 
necessary to render a meaningful medical opinion); citing 
Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding 
that the duty to assist includes providing additional testing 
or examinations recommended by a VA examiner).

With respect to the issue of service connection for allergic 
rhinitis and rhinosinusitis, claimed as sinus conditions, to 
include as secondary to hypertension, the Board finds that 
the April 2005 VA examiner's opinion is both ambiguous and 
without rationale.  Specifically, the examiner opined that 
the Veteran's diagnosed allergic rhinitis with chronic 
rhinosinusitis "is not likely related to his hypertension 
and just as likely as not related to his service."

Once VA decides to provide a medical opinion, the opinion 
must (1) be based upon consideration of the Veteran's prior 
medical history, (2) describe the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one," Ardison v. Brown, 6 
Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)), and (3) "support its conclusions with 
an analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  The VA examiner's report must meet all three of 
these elements.

On remand, the VA examiner should provide an addendum in 
which he opines on whether it is at least as likely as not 
that the Veteran's allergic rhinitis and rhinosinusitis, 
claimed as sinus conditions, were caused or aggravated by his 
time in service, or by his service-connected hypertension.  
The examiner should provide a rationale for his opinion(s).  
If the examiner is unable to provide an opinion, he should 
state the reason(s) why.

If any of the examiners who conducted the original 
examinations are unavailable, and another examiner is unable 
to complete the addendum without conducting a new 
examination, then, for each such issue, a new examination 
should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the April 2005 
examiner of the Veteran's heart, in which 
he provides the results of the 
electrocardiogram and echocardiogram noted 
to be undertaken as part of the April 2005 
examination.  After obtaining the results 
of those tests, the examiner should opine 
on whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's heart disease and 
residuals of a heart attack were caused or 
aggravated by service, or caused or 
aggravated by his service-connected 
hypertension.  The examiner should provide 
a rationale for his opinion(s).  If the 
examiner is unable to provide an opinion, 
he should state the reason(s) why.

An additional examination of the Veteran 
is not necessary, unless deemed so by the 
VA examiner.

If the April 2005 VA examiner of the 
Veteran's heart is unavailable, then 
another VA appropriate specialist should 
review the claims file and respond to the 
questions presented in this remand.

If the April 2005 VA examiner of the 
Veteran's heart is unavailable and another 
VA appropriate specialist is unable to 
respond to these questions without an 
examination, then the AOJ should schedule 
the Veteran for another cardiovascular 
examination, by a VA an appropriate 
specialist, to ascertain the nature, 
extent, and etiology of his heart disease 
and residuals of a heart attack.

2.  Obtain an addendum from the April 2005 
sinus examiner in which he opines whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran's allergic rhinitis and 
rhinosinusitis, claimed as sinus 
conditions, were caused or aggravated by 
his time in service, or caused or 
aggravated by his service-connected 
hypertension.  The examiner should provide 
a rationale for his opinion(s).  If the 
examiner is unable to provide an opinion, 
he should state the reason(s) why.

An additional examination of the Veteran 
is not necessary, unless deemed so by the 
VA examiner.

If the April 2005 VA examiner of the 
Veteran's sinuses is unavailable, then 
another VA ear, nose, and throat clinician 
should review the claims file and respond 
to the questions presented in this remand.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the issues of entitlement to service 
connection for heart disease and residuals 
of a heart attack, to include as secondary 
to service-connected hypertension; and 
entitlement to service connection for 
allergic rhinitis and rhinosinusitis, 
claimed as sinus conditions, to include as 
secondary to service-connected 
hypertension.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


